UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21504 Advent/Claymore Enhanced Growth & Income Fund (Exact name of registrant as specified in charter) 1271 Avenue of the Americas, 45th Floor, New York, NY 10020 (Address of principal executive offices) (Zip code) Robert White 1271 Avenue of the Americas, 45th Floor New York, NY 10020 (Name and address of agent for service) Registrant’s telephone number, including area code:(212) 482-1600 Date of fiscal year end: October 31 Date of reporting period: May 1, 2015 – July 31, 2015 Item 1.Schedule of Investments. Attached hereto. Advent Claymore Enhanced Growth & Income Fund SCHEDULE OF INVESTMENTS (Unaudited) July 31, 2015 Shares Value COMMON STOCKS† - 14.5% Consumer, Cyclical - 3.9% Bayerische Motoren Werke AG $ General Motors Co.1 Wal-Mart Stores, Inc.1 MGM Resorts International*,1 Diamond Resorts International, Inc.* Faurecia American Airlines Group, Inc.1,2 Total Consumer, Cyclical Consumer, Non-cyclical - 3.8% Allergan plc Cigna Corp.1 Gilead Sciences, Inc.1 Biogen, Inc.* GlaxoSmithKline plc ADR1 Mylan N.V.* Perrigo Company plc1 Total Consumer, Non-cyclical Financial - 2.8% NorthStar Realty Finance Corp. REIT1 Hospitality Properties Trust REIT1 Citigroup, Inc.1 Intesa Sanpaolo SpA ING Groep N.V. Total Financial Technology - 1.6% Xilinx, Inc.1 Atmel Corp. QUALCOMM, Inc.1 Intel Corp. Synchronoss Technologies, Inc.* Total Technology Industrial - 1.1% Deutsche Post AG Koninklijke Philips N.V. Total Industrial Energy - 0.7% Occidental Petroleum Corp.1 Royal Dutch Shell plc — ClassB ADR1 Total Energy Basic Materials - 0.6% BASF SE Total Common Stocks (Cost $21,320,687) CONVERTIBLE PREFERRED STOCKS† - 9.3% Consumer, Non-cyclical - 2.9% Anthem, Inc. 5.25% due 05/01/181 Tyson Foods, Inc. 4.75% due 07/15/171 Total Consumer, Non-cyclical Communications - 2.5% Frontier Communications Corp. 11.13% due 06/29/181 Total Communications Shares Value CONVERTIBLE PREFERRED STOCKS† - 9.3% (continued) Financial - 2.5% Wells Fargo & Co. 7.50% 1,3 $ American Tower Corp. 5.25% due 05/15/17 5.50% due 02/15/181 Total Financial Utilities - 0.4% Dominion Resources, Inc. 6.38% due 07/01/171 Basic Materials - 0.4% Alcoa, Inc. 5.38% due 10/01/171 Industrial - 0.3% Stanley Black & Decker, Inc. 6.25% due 11/17/16 Energy - 0.3% Southwestern Energy Co. 6.25% due 01/15/18 Total Convertible Preferred Stocks (Cost $13,536,868) SHORT TERM INVESTMENTS† - 3.3% Goldman Sachs Financial Prime Obligations – Administration Share Class4 Total Short Term Investments (Cost $4,677,149) Face Amount~ Value CONVERTIBLE BONDS†† - 79.7% Financial -21.8% Element Financial Corp. 4.25% due 06/30/204,5 1,746,000 CAD $ 5.13% due 06/30/195 1,375,000 CAD IMMOFINANZ AG 1.50% due 09/11/191 1,600,000 EUR Azimut Holding SpA 2.13% due 11/25/204 1,300,000 EUR Billion Express Investments Ltd. 0.75% due 10/18/151 Forest City Enterprises, Inc. 3.63% due 08/15/201 Colony Capital, Inc. 3.88% due 01/15/211 Conwert Immobilien Invest SE 4.50% due 09/06/184 1,100,000 EUR Fidelity National Financial, Inc. 4.25% due 08/15/181 Starwood Property Trust, Inc. 4.00% due 01/15/191 Tong Jie Ltd. 0.00% due 02/18/186 9,000,000 HKD Deutsche Wohnen AG 0.88% due 09/08/21 800,000 EUR Air Lease Corp. 3.88% due 12/01/181 Advent Claymore Enhanced Growth & Income Fund SCHEDULE OF INVESTMENTS (Unaudited) July 31, 2015 Face Amount~ Value CONVERTIBLE BONDS†† - 79.7% (continued) Financial -21.8% (continued) Magyar Nemzeti Vagyonkezelo Zrt 3.38% due 04/02/19 900,000 EUR $ Haniel Finance Deutschland GmbH 0.00% due 05/12/206 900,000 EUR Criteria CaixaHolding S.A. 1.00% due 11/25/17 800,000 EUR AYC Finance Ltd. 0.50% due 05/02/19 Radian Group, Inc. 2.25% due 03/01/191 PRA Group, Inc. 3.00% due 08/01/201 Hansteen Jersey Securities Ltd. 4.00% due 07/15/18 500,000 EUR American Realty Capital Properties, Inc. 3.00% due 08/01/18 BNP Paribas S.A. 0.25% due 09/27/16 700,000 EUR Aabar Investments PJSC 1.00% due 03/27/22 700,000 EUR Unite Jersey Issuer Ltd. 2.50% due 10/10/18 400,000 GBP Swiss Life Holding AG 0.00% due 12/02/206 645,000 CHF Haitong International Securities Group, Ltd. 1.25% due 11/04/19 4,000,000 HKD British Land White 2015 Ltd. 0.00% due 06/09/206 300,000 GBP Host Hotels & Resorts, LP 2.50% due 10/15/295 Total Financial Consumer, Non-cyclical -11.9% Hologic, Inc. 0.00% due 12/15/431,7,8 Omnicare, Inc. 3.25% due 12/15/351 Brookdale Senior Living, Inc. 2.75% due 06/15/181 BioMarin Pharmaceutical, Inc. 1.50% due 10/15/201 Isis Pharmaceuticals, Inc. 1.00% due 11/15/215 HealthSouth Corp. 2.00% due 12/01/431 Molina Healthcare, Inc. 1.63% due 08/15/44 Gilead Sciences, Inc. 1.63% due 05/01/161 Wright Medical Group, Inc. 2.00% due 02/15/205 Qiagen N.V. 0.88% due 03/19/21 Ablynx N.V. 3.25% due 05/27/20 500,000 EUR Face Amount~ Value CONVERTIBLE BONDS†† - 79.7% (continued) Consumer, Non-cyclical -11.9% (continued) Jazz Investments I Ltd. 1.88% due 08/15/211,5 $ DP World Ltd. 1.75% due 06/19/24 NuVasive, Inc. 2.75% due 07/01/17 Illumina, Inc. 0.50% due 06/15/211 Euronet Worldwide, Inc. 1.50% due 10/01/445 Temp Holdings, Co. 0.00% due 09/19/186 37,000,000 JPY J Sainsbury plc 1.25% due 11/21/19 300,000 GBP Macquarie Infrastructure Company LLC 2.88% due 07/15/191 Array BioPharma, Inc. 3.00% due 06/01/201 Spectranetics Corp. 2.63% due 06/01/34 Total Consumer, Non-cyclical Technology -11.1% Microchip Technology, Inc. 1.63% due 02/15/254,5 Synchronoss Technologies, Inc. 0.75% due 08/15/19 SanDisk Corp. 0.50% due 10/15/201 1.50% due 08/15/17 Lam Research Corp. 0.50% due 05/15/161 Proofpoint, Inc. 0.75% due 06/15/205 Cornerstone OnDemand, Inc. 1.50% due 07/01/181 ON Semiconductor Corp. 1.00% due 12/01/201,5 Verint Systems, Inc. 1.50% due 06/01/211 ServiceNow, Inc. 0.00% due 11/01/184,6 Ingenico Group 0.00% due 06/26/226 431,200 EUR Intel Corp. 3.48% due 12/15/351 Red Hat, Inc. 0.25% due 10/01/191,5 ASM Pacific Technology Ltd. 2.00% due 03/28/19 6,000,000 HKD NVIDIA Corp. 1.00% due 12/01/181 Akamai Technologies, Inc. 0.00% due 02/15/196 Advent Claymore Enhanced Growth & Income Fund SCHEDULE OF INVESTMENTS (Unaudited) July 31, 2015 Face Amount~ Value CONVERTIBLE BONDS†† - 79.7% (continued) Technology -11.1% (continued) Micron Technology, Inc. 3.00% due 11/15/431 $ Total Technology Industrial -10.0% Cemex SAB de CV 3.72% due 03/15/201,5 Deutsche Post A.G. 0.60% due 12/06/19 1,000,000 EUR Ebara Corp. 0.00% due 03/19/186 110,000,000 JPY OSG Corp. 0.00% due 04/04/226 80,000,000 JPY Larsen & Toubro Ltd. 0.68% due 10/22/19 BW Group Ltd. 1.75% due 09/10/19 MISUMI Group, Inc. 0.00% due 10/22/186 Fluidigm Corp. 2.75% due 02/01/341 Siemens Financieringsmaatschappij N.V. 1.65% due 08/16/19 Zhen Ding Technology Holding Ltd. 0.00% due 06/26/196 Daifuku Co., Ltd. 0.00% due 10/02/176 75,000,000 JPY Implenia AG 0.50% due 06/30/22 585,000 CHF Yaskawa Electric Corp. 0.00% due 03/16/176 55,000,000 JPY Mitsui OSK Lines, Ltd. 0.00% due 04/24/206 Vishay Intertechnology, Inc. 2.25% due 11/15/40 Total Industrial Communications -9.7% Priceline Group, Inc. 0.35% due 06/15/201 0.90% due 09/15/211,5 Twitter, Inc. 1.00% due 09/15/211,5 Yahoo!, Inc. 0.00% due 12/01/181,6 Alcatel Lucent 0.00% due 01/30/191,6 326,000 EUR Ctrip.com International Ltd. 1.25% due 10/15/181 FireEye, Inc. 1.00% due 06/01/351,5 Liberty Media Corp. 1.38% due 10/15/231 Qihoo 360 Technology Company Ltd. 0.50% due 08/15/201,5 1.75% due 08/15/211,5 Face Amount~ Value CONVERTIBLE BONDS†† - 79.7% (continued) Communications -9.7% (continued) Ciena Corp. 4.00% due 12/15/201 $ Alcatel-Lucent 4.25% due 07/01/18 120,000 EUR Yandex N.V. 1.13% due 12/15/18 Total Communications Consumer, Cyclical -9.0% Jarden Corp. 1.13% due 03/15/341 Steinhoff Finance Holdings GmbH 4.00% due 01/30/21 600,000 EUR 1.25% due 08/11/22 500,000 EUR Faurecia 3.25% due 01/01/18 3,502,000 EUR Sony Corp. 0.00% due 09/30/226 137,000,000 JPY Sonae Investments B.V. 1.63% due 06/11/19 1,000,000 EUR Resorttrust, Inc. 0.00% due 12/01/216 110,000,000 JPY Iconix Brand Group, Inc. 1.50% due 03/15/181 2.50% due 06/01/16 Toray Industries, Inc. 0.00% due 08/30/196 80,000,000 JPY International Consolidated Airlines Group S.A. 1.75% due 05/31/18 300,000 EUR NHK Spring Co. Ltd. 0.00% due 09/20/196 Volkswagen International Finance N.V. 5.50% due 11/09/151,5 400,000 EUR Sekisui House Co. 0.00% due 07/05/166 30,000,000 JPY Standard Pacific Corp. 1.25% due 08/01/32 Fiat Chrysler Automobiles N.V. 7.88% due 12/15/16 LGI Homes, Inc. 4.25% due 11/15/195 Total Consumer, Cyclical Energy -2.8% SunEdison, Inc. 0.25% due 01/15/201,5 2.63% due 06/01/235 Whiting Petroleum Corp. 1.25% due 04/01/201,5 CaixaBank S.A. 4.50% due 11/22/16 600,000 EUR Advent Claymore Enhanced Growth & Income Fund SCHEDULE OF INVESTMENTS (Unaudited) July 31, 2015 Face Amount~ Value CONVERTIBLE BONDS†† - 79.7% (continued) Energy -2.8% (continued) Helix Energy Solutions Group, Inc. 3.25% due 03/15/32 $ Total Energy Utilities -1.5% CenterPoint Energy, Inc. 3.94% due 12/15/151,7 ENN Energy Holdings Ltd. 0.00% due 02/26/186 Total Utilities Diversified -1.0% Horizon Pharma Investment Ltd. 2.50% due 03/15/225 Misarte 3.25% due 01/01/16 270,000 EUR Total Diversified Basic Materials -0.9% Royal Gold, Inc. 2.88% due 06/15/191 B2Gold Corp. 3.25% due 10/01/18 Total Basic Materials Total Convertible Bonds (Cost $113,519,628) CORPORATE BONDS†† - 25.8% Consumer, Non-cyclical -5.4% Tenet Healthcare Corp. 6.00% due 10/01/201 HCA, Inc. 6.50% due 02/15/201 5.00% due 03/15/241 5.88% due 03/15/22 Prospect Medical Holdings, Inc. 8.38% due 05/01/191,5 Sotheby's 5.25% due 10/01/221,5 United Rentals North America, Inc. 5.75% due 11/15/24 Omnicare, Inc. 5.00% due 12/01/241 HealthSouth Corp. 5.13% due 03/15/23 R&R Ice Cream plc 5.50% due 05/15/205 180,000 GBP Valeant Pharmaceuticals International, Inc. 6.13% due 04/15/255 Ahern Rentals, Inc. 7.38% due 05/15/235 Novasep Holding SAS 8.00% due 12/15/165 Cenveo Corp. 8.50% due 09/15/225 Jurassic Holdings III, Inc. 6.88% due 02/15/215 Face Amount~ Value CORPORATE BONDS†† - 25.8% (continued) Consumer, Non-cyclical -5.4% (continued) Live Nation Entertainment, Inc. 7.00% due 09/01/201,5 $ Sterigenics-Nordion Holdings LLC 6.50% due 05/15/235 Concordia Healthcare Corp. 7.00% due 04/15/235 Total Consumer, Non-cyclical Communications -4.0% Numericable-SFR SAS 4.88% due 05/15/191,5 Altice S.A. 7.75% due 05/15/221,5 EarthLink Holdings Corp. 7.38% due 06/01/201 Equinix, Inc. 5.75% due 01/01/25 Sprint Communications, Inc. 9.00% due 11/15/181,5 6.00% due 11/15/22 Radio One, Inc. 7.38% due 04/15/221,5 Wind Acquisition Finance S.A. 4.00% due 07/15/20 240,000 EUR Townsquare Media, Inc. 6.50% due 04/01/235 West Corp. 5.38% due 07/15/225 CenturyLink, Inc. 5.63% due 04/01/255 Frontier Communications Corp. 7.63% due 04/15/24 Telesat Canada / Telesat LLC 6.00% due 05/15/175 Outfront Media Capital LLC / Outfront Media Capital Corp. 5.63% due 02/15/241,5 GCI, Inc. 6.88% due 04/15/25 Level 3 Financing, Inc. 5.38% due 05/01/251,5 Total Communications Basic Materials -3.4% Ashland, Inc. 4.75% due 08/15/221 Steel Dynamics, Inc. 5.13% due 10/01/211 Sappi Papier Holding GmbH 6.63% due 04/15/211,5 Commercial Metals Co. 4.88% due 05/15/23 Celanese US Holdings LLC 4.63% due 11/15/22 Appvion, Inc. 9.00% due 06/01/205 Compass Minerals International, Inc. 4.88% due 07/15/245 Advent Claymore Enhanced Growth & Income Fund SCHEDULE OF INVESTMENTS (Unaudited) July 31, 2015 Face Amount~ Value CORPORATE BONDS†† - 25.8% (continued) Basic Materials -3.4% (continued) First Quantum Minerals Ltd. 7.00% due 02/15/215 $ TPC Group, Inc. 8.75% due 12/15/205 Verso Paper Holdings LLC / Verso Paper, Inc. 11.75% due 01/15/19 A Schulman, Inc. 6.88% due 06/01/231,5 Hexion, Inc. 8.88% due 02/01/18 Total Basic Materials Financial -3.3% Alliance Data Systems Corp. 6.38% due 04/01/201,5 Synovus Financial Corp. 7.88% due 02/15/191 5.13% due 06/15/171 Corrections Corporation of America 4.63% due 05/01/231 Credit Acceptance Corp. 7.38% due 03/15/235 CIT Group, Inc. 5.50% due 02/15/195 Ally Financial, Inc. 5.13% due 09/30/24 E*TRADE Financial Corp. 4.63% due 09/15/231 Kennedy-Wilson, Inc. 5.88% due 04/01/241 DuPont Fabros Technology, LP 5.63% due 06/15/23 Greystar Real Estate Partners LLC 8.25% due 12/01/225 Total Financial Industrial -3.0% Sanmina Corp. 4.38% due 06/01/191,5 Reynolds Group Issuer Incorporated / Reynolds Group Issuer LLC / Reynolds Group Issuer Lu 5.75% due 10/15/201 Energizer Holdings, Inc. 5.50% due 06/15/255 MasTec, Inc. 4.88% due 03/15/231 Eletson Holdings 9.63% due 01/15/225 Navios Maritime Acquisition Corporation / Navios Acquisition Finance US, Inc. 8.13% due 11/15/211,5 Waterjet Holdings, Inc. 7.63% due 02/01/205 Ball Corp. 5.25% due 07/01/25 Face Amount~ Value CORPORATE BONDS†† - 25.8% (continued) Industrial -3.0% (continued) Cleaver-Brooks, Inc. 8.75% due 12/15/191,5 $ Quintiles Transnational Corp. 4.88% due 05/15/231,5 Masco Corp. 4.45% due 04/01/251 Navios Maritime Holdings Inc. / Navios Maritime Finance II US Inc 7.38% due 01/15/221,5 KLX, Inc. 5.88% due 12/01/221,5 Casella Waste Systems, Inc. 7.75% due 02/15/19 Total Industrial Energy -3.0% PBF Holding Company LLC / PBF Finance Corp. 8.25% due 02/15/201 Tesoro Corp. 5.13% due 04/01/241 Continental Resources, Inc. 4.50% due 04/15/23 CONSOL Energy, Inc. 5.88% due 04/15/22 Genesis Energy Limited Partnership / Genesis Energy Finance Corp. 6.00% due 05/15/23 Regency Energy Partners Limited Partnership / Regency Energy Finance Corp. 5.88% due 03/01/221 Calumet Specialty Products Partners Limited Partnership / Calumet Finance Corp. 6.50% due 04/15/21 Energy XXI Gulf Coast, Inc. 11.00% due 03/15/205 Alta Mesa Holdings Limited Partnership / Alta Mesa Finance Services Corp. 9.63% due 10/15/18 Linn Energy LLC / Linn Energy Finance Corp. 7.75% due 02/01/21 Range Resources Corp. 4.88% due 05/15/251,5 Western Refining Logistics Limited Partnership / WNRL Finance Corp. 7.50% due 02/15/23 Total Energy Consumer, Cyclical -2.6% MGM Resorts International 5.25% due 03/31/201 6.00% due 03/15/231 Dana Holding Corp. 5.50% due 12/15/24 Advent Claymore Enhanced Growth & Income Fund SCHEDULE OF INVESTMENTS (Unaudited) July 31, 2015 Face Amount~ Value CORPORATE BONDS†† - 25.8% (continued) Consumer, Cyclical -2.6% (continued) Churchill Downs, Inc. 5.38% due 12/15/21 $ Levi Strauss & Co. 5.00% due 05/01/251 Travelex Financing plc 8.00% due 08/01/185 150,000 GBP Speedway Motorsports, Inc. 5.13% due 02/01/23 Scientific Games International, Inc. 10.00% due 12/01/22 Fiat Chrysler Automobiles N.V. 5.25% due 04/15/235 First Cash Financial Services, Inc. 6.75% due 04/01/21 Global Partners Limited Partnership / GLP Finance Corp. 6.25% due 07/15/22 Regal Entertainment Group 5.75% due 03/15/221 Brookfield Residential Properties, Inc. 6.38% due 05/15/255 VistaJet Malta Finance plc / VistaJet Company Finance LLC 7.75% due 06/01/205 Dollar Tree, Inc. 5.75% due 03/01/235 Total Consumer, Cyclical Technology -1.1% Nuance Communications, Inc. 5.38% due 08/15/201,5 First Data Corp. 12.63% due 01/15/21 Face Amount~ Value CORPORATE BONDS†† - 25.8% (continued) Technology -1.1% (continued) NCR Corp. 5.00% due 07/15/22 $ Project Homestake Merger Corp. 8.88% due 03/01/235 Total Technology Total Corporate Bonds (Cost $37,650,075) SENIOR FLOATING RATE INTERESTS††,9 - 0.4% Consumer, Non-cyclical -0.2% Sprint Industrial Holdings LLC 11.25% due 11/14/19 Basic Materials -0.2% Vertellus Specialties, Inc. 10.50% due 10/30/19 Total Senior Floating Rate Interests (Cost $576,822) Total Investments – 133.0% (Cost $191,281,229) Contracts (100 shares per contract) Value PUT OPTIONS WRITTEN† - 0.0%*,** Put options on: American Airlines Group, Inc. Expiring August 2015 with strike price of $40.00 69 ) Total Put Options Written (Premiums received $9,312) ) CALL OPTIONS WRITTEN† - 0.0%*,** Call options on: American Airlines Group, Inc. Expiring August 2015 with strike price of $44.50 69 ) Total Call Options Written (Premiums received $5,366) ) Other Assets & Liabilities, net - (33.0)% ) Total Net Assets - 100.0% $ ~ The face amount is denominated in U. S. Dollars, unless otherwise noted. * Non-income producing security. ** Less than 0.1% † Value determined based on Level 1 inputs —See Note 1. †† Value determined based on Level 2 inputs —See Note 1. 1 All or a portion of these securities have been physically segregated in connection with borrowings.As of July 31, 2015, the total value was $85,978,577. 2 All or a portion of this security represents cover for outstanding written option.As of July 31, 2015, the total value of these positions segregated was $413,030. 3 Perpetual maturity. 4 All or a portion of these securities are reserved and/or pledged with the custodian for forward exchange currency and options contracts. At July 31, 2015, the total amount segregated was $10,906,892. Advent Claymore Enhanced Growth & Income Fund SCHEDULE OF INVESTMENTS (Unaudited) July 31, 2015 5 Security is a 144A or Section 4(a)(2) security. The total market value of 144A or Section 4(a)(2) securities is $37,455,249 (cost $38,124,468), or 26.2% of total net assets. These securities have been determined to be liquid under guidelines established by the Board of Trustees. 6 Zero coupon rate security. 7 Security is a step up/step down bond.The coupon increases or decreases at regular intervals until the bond reaches full maturity. 8 Security is an accreting bond until December 15, 2017, with a 4.00% principal accretion rate, and then accretes at a 2.00% principal accretion rate until maturity. 9 Variable rate security.Rate indicated is rate effective at July 31, 2015. ADR American Depositary Receipt plc Public Limited Company NOTES TO SCHEDULE OF INVESTMENTS (Unaudited) July 31, 2015 For information on the Advent/Claymore Enhanced Growth & Income Fund’s (the “Fund”) policy regarding valuation of investments and other significant accounting policies, please refer to the Fund’s most recent semiannual or annual shareholder report. Note 1 – Accounting Policies: The preparation of the financial statements in accordance with U.S. generally accepted accounting principles (“GAAP”) requires management to make estimates and assumptions that affect the reported amounts and disclosures in the financial statements. Actual results could differ from these estimates. The following is a summary of the significant accounting policies followed by the Fund. Equity securities listed on an exchange are valued at the last reported sale price on the primary exchange on which they are traded. Equity securities traded on an exchange or on the over-the-counter market and for which there are no transactions on a given day are valued at the mean of the closing bid and ask prices. Securities traded on NASDAQ are valued at the NASDAQ Official Closing Price. Equity securities not listed on a securities exchange or NASDAQ are valued at the mean of the closing bid and ask prices. Debt securities are valued by independent pricing services or dealers using the mean of the closing bid and ask prices for such securities or, if such prices are not available, at prices for securities of comparable maturity, quality and type. If sufficient market activity is limited or does not exist, the pricing providers or broker-dealers may utilize proprietary valuation models which consider market characteristics such as benchmark yield curves, option-adjusted spreads, credit spreads, estimated default rates, coupon rates, anticipated timing of principal repayments, underlying collateral, or other unique security features in order to estimate relevant cash flows, which are then discounted to calculate a security’s fair value. Exchange traded funds and listed closed-end funds are valued at the last sale price or official closing price on the exchange where the security is principally traded. Exchange-traded options are valued at the closing price, if traded that day. If not traded, they are valued at the mean of the bid and ask prices on the primary exchange on which they are traded. Futures contracts are valued using the settlement price established each day on the exchange on which they are traded. Swaps are valued daily by independent pricing services or dealers using the mid price. Forward foreign currency exchange contracts are valued daily at current exchange rates. The Fund values money market funds at net asset value. Short-term securities with remaining maturities of 60 days or less are valued at market price, or if a market price is not available, at amortized cost, provided such amount approximates market value. For those securities where quotations or prices are not available, the valuations are determined in accordance with procedures established in good faith by management and approved by the Board of Trustees. A valuation committee consisting of representatives from investment management, fund administration, legal and compliance is responsible for the oversight of the valuation process of the Fund and convenes monthly, or more frequently as needed. The valuation committee reviews monthly Level 3 fair valued securities methodology, price overrides, broker quoted securities, price source changes, illiquid securities, unchanged priced securities, halted securities, price challenges, fair valued securities sold and back testing trade prices in relation to prior day closing prices. On a quarterly basis, the valuations and methodologies of all Level 3 fair valued securities are presented to the Fund’s Board of Trustees. Valuations in accordance with these procedures are intended to reflect each security’s (or asset’s) fair value. Such fair value is the amount that the Fund might reasonably expect to receive for the security (or asset) upon its current sale. Each such determination is based on a consideration of all relevant factors, which are likely to vary from one security to another. Examples of such factors may include, but are not limited to: (i) the type of security, (ii) the initial cost of the security, (iii) the existence of any contractual restrictions on the security’s disposition, (iv) the price and extent of public trading in similar securities of the issuer or of comparable companies, (v) quotations or evaluated prices from broker-dealers and/or pricing services, (vi) information obtained from the issuer, analysts, and/or the appropriate stock exchange (for exchange traded securities), (vii) an analysis of the company’s financial statements, and (viii) an evaluation of the forces that influence the issuer and the market(s) in which the security is purchased and sold (e.g. the existence of pending merger activity, public offerings or tender offers that might affect the value of the security).There were no securities fair valued in accordance with such procedures established by the Board of Trustees as of July 31, 2015. GAAP requires disclosure of fair valuation measurements as of each measurement date. In compliance with GAAP, the Fund follows a fair value hierarchy that distinguishes between market data obtained from independent sources (observable inputs) and the Fund’s own market assumptions (unobservable inputs). These inputs are used in determining the value of the Fund’s investments and summarized in the following fair value hierarchy: Level 1 – quoted prices in active markets for identical securities Level 2 – quoted prices in inactive markets or other significant observable inputs (e.g. quoted prices for similar securities; interest rates; prepayment speed; credit risk; yield curves) Level 3 – significant unobservable inputs (e.g. discounted cash flow analysis; non-market based methods used to determine fair value). Observable inputs are those based upon market data obtained from independent sources, and unobservable inputs reflect the Fund’s own assumptions based on the best information available. A financial instrument’s level within the fair value hierarchy is based on the lowest level of any input both individually and in aggregate that is significant to the fair value measurement. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following are certain inputs and techniques that are generally utilized to evaluate how to classify each major type of investment in accordance with GAAP. Equity Securities (Common and Preferred Stock) – Equity securities traded in active markets where market quotations are readily available are categorized as Level 1. Equity securities traded in inactive markets and certain foreign equities are valued using inputs which include broker quotes, prices of securities closely related where the security held is not trading but the related security is trading, and evaluated price quotes received from independent pricing providers. To the extent that these inputs are observable, such securities are categorized as Level 2. To the extent that these inputs are unobservable, such securities are categorized as Level 3. Convertible Bonds & Notes – Convertible bonds and notes are valued by independent pricing providers who employ matrix pricing models utilizing various inputs such as market prices, broker quotes, prices of securities with comparable maturities and qualities, and closing prices of corresponding underlying securities. To the extent that these inputs are observable, such securities are categorized as Level 2. To the extent that these inputs are unobservable, such securities are categorized as Level 3. Corporate Bonds & Notes – Corporate bonds and notes are valued by independent pricing providers who employ matrix pricing models utilizing various inputs such as market prices, broker quotes, and prices of securities with comparable maturities and qualities, and closing prices of corresponding underlying securities. To the extent that these inputs are observable, such securities are categorized as Level 2. To the extent that these inputs are unobservable, such securities are categorized as Level 3. Listed derivatives that are actively traded are valued based on quoted prices from the exchange and categorized in Level 1 of the fair value hierarchy. Over-the-counter (OTC) derivative contracts including forward foreign currency exchange contracts and option contracts derive their value from underlying asset prices, indices, reference rates, and other inputs. Depending on the product and terms of the transaction, the fair value of the OTC derivative products can be modeled taking into account the counterparties’ creditworthiness and using a series of techniques, including simulation models. Many pricing models do not entail material subjectivity because the methodologies employed do not necessitate significant judgments, and the pricing inputs are observed from actively quoted markets. These OTC derivatives are categorized within Level 2 of the fair value hierarchy. The Fund did not hold any Level 3 securities during the period ended July 31, 2015. Transfers between valuation levels, if any, are in comparison to the valuation levels at the end of the previous fiscal year, and are effective using the fair value as of the end of the current fiscal period. There were no transfers between valuation levels during the period ended July 31, 2015. The following table represents the Fund’s investments carried on the Statement of Assets and Liabilities by caption and by level within the fair value hierarchy as of July 31, 2015: Description Quoted Prices in Active Markets for Identical Assets(Level 1) Significant Other Observable Inputs(Level 2) Significant Unobservable Inputs(Level 3) Total Assets: Convertible Bonds $
